Order entered March 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01603-CV

                  IN THE INTEREST OF Z.M.C. AND R.B.C., Children

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-52980-2008

                                          ORDER
       We GRANT appellant Mother’s February 28, 2014 first motion to extend time to file

brief and ORDER the brief be filed no later than May 4, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE